Citation Nr: 1520164	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  08-39 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1955 to August 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, regarding the Veteran's claim of service connection for a back disability, the Veteran has raised the issue of whether his back disability is due to or related to his right knee disability.  The Veteran was not provided adequate notice of the criteria for substantiating a secondary service connection claim; such notice should be provided on remand.  See 38 C.F.R. § 3.310.

The Veteran was afforded a VA examination in January 2008 in order to determine the etiology of his right knee and back complaints; however, the Board finds that the examination is inadequate.  The examiner did not provide a rationale for his opinion that the Veteran's right knee disability was not related to his service (other than simply stating he reviewed the Veteran's service treatment records) and the examiner failed to note the Veteran's lay assertions that he experienced knee pain since his discharge from service.  See April 2008 Notice of Disagreement.

Additionally, the examiner failed to opine as to whether the Veteran's back disability was related to his right knee disability.

In light of the deficiencies with the January 2008 examination, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive, thorough etiological opinions.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006).

Finally, the last VA treatment records incorporated into the Veteran's electronic claim file are dated in April 2012.  More recent treatment records may be available and, on remand, any and all additional private and VA treatment records pertaining to the Veteran's right knee and back disability should be requested, obtained and associated with the claims file.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate VCAA notice on his claim of service connection for a back disability, including as secondary to his service-connected right knee disability.  See 38 C.F.R. § 3.310. A copy of the notice letter, and any reply, should be included in the claims file.

2.  Associate with the claims file any additional VA treatment records for the Veteran.  Then, ask the Veteran to identify all medical providers who have treated him for low back or right knee problems since April 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee or back disability, is related to the Veteran's military service, to include the right knee and back complaints noted in the Veteran's service treatment records.  In providing this opinion, the examiner must consider the Veteran's lay testimony regarding continuity of knee symptoms since service.  

b)  If a right knee disability is found by the VA examiner to be at least as likely as not related to service, then the examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is caused by or aggravated by the service-connected right knee disability.  If aggravation of the back disability by the service-connected right knee disability is found, the examiner must attempt to determine the baseline level of severity of the back disability prior to aggravation by the right knee disability.  The examiner must address both causation and aggravation.

The examination report must include a complete rationale for all opinions expressed.  If any examiner feels that the requested opinion cannot be rendered without resorting to speculation, that examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
 
4.  Thereafter, review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




